Citation Nr: 0616623	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).

Whether the appellant filed a timely notice of disagreement 
with a July 2001 rating decision denying entitlement to 
service connection for scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 2000.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 


REMAND

The veteran has stated that she is unable to obtain or 
maintain substantially gainful employment due to her service-
connected disabilities.  The Board notes that the veteran has 
not been provided an examination to determine whether she 
meets the criteria for a TDIU.  While she was afforded VA 
examinations in March 2004 and December 2003, they were for 
the purpose of determining the etiology and severity of her 
disabilities and the examiner stated that he was unable to 
predict the degree of dysfunction the veteran would 
experience in the future from her spinal and wrist 
disabilities.  On Remand, the veteran should be afforded a 
new examination to ascertain whether her service-connected 
disabilities combine to render her unable to secure or follow 
a substantially gainful occupation.   

The Board also notes that in a January 2004 letter, the RO 
informed the veteran that it had determined that she had not 
filed a timely notice of disagreement with a July 2001 rating 
decision denying service connection for scars.  The veteran 
filed a notice of disagreement with the determination of 
untimeliness later in January 2004.  Although the veteran has 
since been granted service connection for scars, the award 
was made effective from January 2004 because of the RO's 
determination that the July 2001 rating decision became final 
in the absence of a timely notice of disagreement.  The RO 
has not issued a  statement of the case on the timeliness 
issue.  Because the notice of disagreement placed the issue 
in appellate status and the matter has not be resolved, it 
must be remanded for the originating agency to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
whether the appellant has submitted a 
timely notice of disagreement with the 
July 2001 rating decision denying service 
connection for scars.  She should also be 
informed of the requirements to perfect 
an appeal with respect to this matter.

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that she 
should submit any pertinent evidence in 
her possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

4.  Then, the veteran should be afforded 
a VA examination by an appropriate 
physician to ascertain whether she is 
currently unemployable due solely to her 
service-connected disabilities.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  Any 
necessary tests should be conducted, and 
clinical findings should be recorded in 
detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities are sufficient by themselves 
to preclude her from obtaining or 
maintaining any form of substantially 
gainful employment consistent with her 
education and occupational background.  
The rationale for all opinions expressed 
should be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim for a 
TDIU.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


